Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Goo KR 20150067659A teaches the general state of the art of aquatic algae (like plankton) purification system.  He et al. CN 106554089A teaches the general state of the art of an automatic device for processing blue algae at a field (equivalent to a plankton collecting device driven by a new energy source), and specifically discloses (see description, paragraphs [0011] - [0015], and figure 1) the following technical features: comprising a solar panel 18, a floating pad 1, a storage battery 19 and a controller 20, a bell water suction port 5, an algae suction pipeline 6, a water suction pump 7, an algae inlet pipe 8 and an algae killing tank 9 (equivalent to a plankton suction and collection system), wherein the solar panel 18 is located above the floating pad 1, the solar panel 18 can convert solar energy into electric energy and store it in the storage battery 19, the floating pad 1 provides buoyancy support for the whole device, the controller 20 controls water suction of the water suction pump 7, the bell water suction port 5, the algae suction pipeline 6, the water suction pump 7, the algae inlet pipe 8 and the algae killing tank 9 thereof are arranged under the surface of the water, the water suction 

The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising an in-situ plankton collecting device, comprising a solar photovoltaic cell and wind power generation system, a buoyancy support system, a power supply and control system, a plankton suction and collection system, and an anchoring system, wherein the solar photovoltaic cell and wind power generation system is arranged above the buoyancy support system and provides power supply for the battery of the power supply and control system by using solar energy and wind power; the buoyancy support system is composed of floating balls and connecting pieces and provides buoyancy support for the whole device, and the buoyancy support system is connected with the anchoring system to keep the device vertically floating in the designated area of the water body with the center of gravity below the water surface and to ensure that the height of the solar photovoltaic cell and wind power generation system above the water surface is more than 1.2 times the maximum wave height of the water area; and the power supply and control system is connected with the plankton suction and collection system, and the plankton suction and collection system is fixed on the buoyancy support system, arranged below the water surface and above the anchoring system and composed of a plankton suction axial-flow pump and a collecting cod end which are connected by elastic buckles; the plankton suction axial-flow pump is driven by a variable frequency motor and is provided with steady power supply by the battery; and caliber of inlet end of the plankton suction axial-flow pump gradually becomes smaller along the water flow suction direction and the inlet end always faces the direction of the natural water flow; the collecting cod end has a bag shape with a small mouth and a large belly, the mouth is a rigid ring that cannot be deformed, and the structures of both .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836